--------------------------------------------------------------------------------

Exhibit 10.1

 
CHF Solutions, Inc.


and


American Stock Transfer & Trust Company, LLC, as
Warrant Agent
 

--------------------------------------------------------------------------------



Warrant Agency Agreement


Dated as of November 27, 2017
 

--------------------------------------------------------------------------------

WARRANT AGENCY AGREEMENT


WARRANT AGENCY AGREEMENT, dated as of November 27, 2017 (“Agreement”), between
CHF Solutions, Inc., a Delaware corporation (the “Company”), and American Stock
Transfer & Trust Company, LLC, a New York limited liability trust company (the
“Warrant Agent”).


W I T N E S S E T H


WHEREAS, pursuant to a registered offering by the Company of Series 1 Warrants
and Series 2 Warrants (together, the “Warrants”) to purchase shares of common
stock, par value $0.0001 per share (the “Common Stock”), and Series F
Convertible Preferred Stock (the “Series F Preferred Stock”), pursuant to an
effective registration statement on Form S-1 (File No. 333-2221010) and
registration statement on Form S-1 MEF (File No. 333-221716) (the “Registration
Statement”), the Company wishes to issue the Warrants in book entry form
entitling the respective holders of the Warrants (the “Holders”, which term
shall include a Holder’s transferees, successors and assigns and “Holder” shall
include, if the Warrants are held in “street name,” a Participant (as defined
below) or a designee appointed by such Participant) to purchase an aggregate of
up to 8,028,000 shares of Common Stock upon the terms and subject to the
conditions hereinafter set forth (the “Offering”);


WHEREAS, the Series F Preferred Stock and Warrants to be issued in connection
with the Offering shall be immediately separable and will be issued separately,
but will be purchased together in the Offering; and


WHEREAS, the Company wishes the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing so to act, in connection with the issuance,
registration, transfer, exchange, exercise and replacement of the Warrants and,
in the Warrant Agent’s capacity as the Company’s transfer agent, the delivery of
the Warrant Shares (as defined below).


NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the parties hereby agree as follows:


Section 1. Certain Definitions. For purposes of this Agreement, the following
terms have the meanings indicated:


(a) “Business Day” means any day except any Saturday, any Sunday, any day which
is a federal legal holiday in the United States or any day on which the New York
Stock Exchange is authorized or required by law or other governmental action to
close.


(b) “Close of Business” on any given date means 5:00 p.m., New York City time,
on such date; provided, however, that if such date is not a Business Day it
means 5:00 p.m., New York City time, on the next succeeding Business Day.


(c) “Person” means an individual, corporation, association, partnership, limited
liability company, joint venture, trust, unincorporated organization, government
or political subdivision thereof or governmental agency or other entity.


(d) “Warrant Certificate” means a certificate issued to a Holder, representing
such number of Warrant Shares as is indicated therein.


(e) “Warrant Shares” means the shares of Common Stock underlying the Warrants
and issuable upon exercise of the Warrants.


All other capitalized terms used but not otherwise defined herein shall have the
meaning ascribed to such terms in the Warrant.


Section 2. Appointment of Warrant Agent. The Company hereby appoints the Warrant
Agent to act as agent for the Company in accordance with the terms and
conditions hereof, and the Warrant Agent hereby accepts such appointment. The
Company may from time to time appoint a Co-Warrant Agent as it may, in its sole
discretion, deem necessary or desirable.  The Warrant Agent shall have no duty
to supervise, and will in no event be liable for the acts or omissions of, any
co-Warrant Agent.


Section 3. Global Warrants.


(a) The Warrants shall be issuable in book entry form (the “Global Warrants”).
All of the Warrants shall initially be represented by one or more Global
Warrants deposited with the Warrant Agent and registered in the name of Cede &
Co., a nominee of The Depository Trust Company (the “Depositary”), or as
otherwise directed by the Depositary. Ownership of beneficial interests in the
Warrants shall be shown on, and the transfer of such ownership shall be effected
through, records maintained by (i) the Depositary or its nominee for each Global
Warrant or (ii) institutions that have accounts with the Depositary (such
institution, with respect to a Warrant in its account, a “Participant”).
 
2

--------------------------------------------------------------------------------

(b) If the Depositary subsequently ceases to make its book-entry settlement
system available for the Warrants, the Company may instruct the Warrant Agent
regarding other arrangements for book-entry settlement. In the event that the
Warrants are not eligible for, or it is no longer necessary to have the Warrants
available in, book-entry form, the Warrant Agent shall provide written
instructions to the Depositary to deliver to the Warrant Agent for cancellation
each Global Warrant, and the Company shall instruct the Warrant Agent to deliver
to each Holder a Warrant Certificate.


(c) A Holder has the right to elect at any time or from time to time a Warrant
Exchange (as defined below) pursuant to a Warrant Certificate Request Notice (as
defined below).  Upon written notice by a Holder to the Warrant Agent for the
exchange of some or all of such Holder’s Global Warrants for a Warrant
Certificate evidencing the same number of Warrants, which request shall be in
the form attached hereto as Annex A (a “Warrant Certificate Request Notice” and
the date of delivery of such Warrant Certificate Request Notice by the Holder,
the “Warrant Certificate Request Notice Date” and the deemed surrender upon
delivery by the Holder of a number of Global Warrants for the same number of
Warrants evidenced by a Warrant Certificate, a “Warrant Exchange”), the Warrant
Agent shall promptly effect the Warrant Exchange and shall promptly issue and
deliver to the Holder a Warrant Certificate for such number of Warrants in the
name set forth in the Warrant Certificate Request Notice.  Such Warrant
Certificate shall be dated the original issue date of the Warrants and shall be
manually executed by an authorized signatory of the Company.  In connection with
a Warrant Exchange, the Company agrees to deliver, or to direct the Warrant
Agent to deliver, the Warrant Certificate to the Holder within three (3)
Business Days of the Warrant Certificate Request Notice pursuant to the delivery
instructions in the Warrant Certificate Request Notice (“Warrant Certificate
Delivery Date”).  If the Company fails for any reason to deliver to the Holder
the Warrant Certificate subject to the Warrant Certificate Request Notice by the
Warrant Certificate Delivery Date, the Company shall pay to the Holder, in cash,
as liquidated damages and not as a penalty, for each $1,000 of Warrant Shares
evidenced by such Warrant Certificate (based on the VWAP (as defined in the
Warrant) of the Common Stock on the Warrant Certificate Request Notice Date),
$10 per Business Day (increasing to $20 per Business Day on the fifth Business
Day after such liquidated damages begin to accrue) for each Business Day after
such Warrant Certificate Delivery Date until such Warrant Certificate is
delivered or, prior to delivery of such Warrant Certificate, the Holder rescinds
such Warrant Exchange.  The Company covenants and agrees that, upon the date of
delivery of the Warrant Certificate Request Notice, the Holder shall be deemed
to be the holder of the Warrant Certificate and, notwithstanding anything to the
contrary set forth herein, the Warrant Certificate shall be deemed for all
purposes to contain all of the terms and conditions of the Warrants evidenced by
such Warrant Certificate and the terms of this Agreement, other than Section
3(c), which shall not apply to the Warrants evidenced by a Warrant Certificate. 
In the event a beneficial owner requests a Warrant Exchange, upon issuance of
the paper Warrant Certificate, the Company shall act as warrant agent and the
terms of the paper Warrant Certificate so issued shall exclusively govern in
respect thereof.


Section 4. Form of Warrant. The Warrants, together with the form of election to
purchase Common Stock (the “Exercise Notice”) and the form of assignment to be
printed on the reverse thereof, whether a Warrant Certificate or a Global
Warrant, shall be substantially in the form of Exhibit 1 hereto.


Section 5. Countersignature and Registration. The Warrants shall be executed on
behalf of the Company by its Chief Executive Officer or Chief Financial Officer,
either manually or by facsimile signature, and have affixed thereto the
Company’s seal or a facsimile thereof which shall be attested by the Secretary
or an Assistant Secretary of the Company, either manually or by facsimile
signature. The Warrants shall be countersigned by the Warrant Agent either
manually or by facsimile signature and shall not be valid for any purpose unless
so countersigned. In case any officer of the Company who shall have signed a
Warrant shall cease to be such officer of the Company before countersignature by
the Warrant Agent and issuance and delivery by the Company, such Warrant,
nevertheless, may be countersigned by the Warrant Agent, issued and delivered
with the same force and effect as though the person who signed such Warrant had
not ceased to be such officer of the Company; and any Warrant may be signed on
behalf of the Company by any person who, at the actual date of the execution of
such Warrant, shall be a proper officer of the Company to sign such Warrant,
although at the date of the execution of this Warrant Agreement any such person
was not such an officer.


The Warrant Agent will keep or cause to be kept, at one of its offices, or at
the office of one of its agents, books for registration and transfer of the
Warrant Certificates issued hereunder. Such books shall show the names and
addresses of the respective Holders of the Warrant Certificates, the number of
warrants evidenced on the face of each of such Warrant Certificate and the date
of each of such Warrant Certificate.  The Warrant Agent will create a special
account for the issuance of Warrant Certificates.
 
3

--------------------------------------------------------------------------------

Section 6. Transfer, Split Up, Combination and Exchange of Warrant Certificates;
Mutilated, Destroyed, Lost or Stolen Warrant Certificates. Subject to the
provisions of the Warrant and the last sentence of this first paragraph of
Section 6 and subject to applicable law, rules or regulations, or any “stop
transfer” instructions the Company may give to the Warrant Agent, at any time
after the closing date of the Offering, and at or prior to the Close of Business
on the Termination Date, any Warrant Certificate or Warrant Certificates or
Global Warrant or Global Warrants may be transferred, split up, combined or
exchanged for another Warrant Certificate or Warrant Certificates or Global
Warrant or Global Warrants, entitling the Holder to purchase a like number of
shares of Common Stock as the Warrant Certificate or Warrant Certificates or
Global Warrant or Global Warrants surrendered then entitled such Holder to
purchase. Any Holder desiring to transfer, split up, combine or exchange any
Warrant Certificate or Global Warrant shall make such request in writing
delivered to the Warrant Agent, and shall surrender the Warrant Certificate or
Warrant Certificates to be transferred, split up, combined or exchanged at the
principal office of the Warrant Agent, provided that no such surrender is
applicable to the Holder of a Global Warrant. Any requested transfer of
Warrants, whether a Global Warrant or a Warrant Certificate, shall be
accompanied by reasonable evidence of authority of the party making such request
that may be required by the Warrant Agent. Thereupon the Warrant Agent shall,
subject to the last sentence of this first paragraph of Section 6, countersign
and deliver to the Person entitled thereto any Warrant Certificate or Global
Warrant, as the case may be, as so requested. The Company may require payment
from the Holder of a sum sufficient to cover any tax or governmental charge that
may be imposed in connection with any transfer, split up, combination or
exchange of Warrants. The Company shall compensate the Warrant Agent per the fee
schedule mutually agreed upon by the parties hereto and provided separately on
the date hereof.


Upon receipt by the Warrant Agent of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of a Warrant Certificate, which
evidence shall include an affidavit of loss, or in the case of mutilated
certificates, the certificate or portion thereof remaining, and, in case of
loss, theft or destruction, of indemnity in customary form and amount, and
satisfaction of any other reasonable requirements established by Section 8-405
of the Uniform Commercial Code as in effect in the State of Delaware, and
reimbursement to the Company and the Warrant Agent of all reasonable expenses
incidental thereto, and upon surrender to the Warrant Agent and cancellation of
the Warrant Certificate if mutilated, the Company will make and deliver a new
Warrant Certificate of like tenor to the Warrant Agent for delivery to the
Holder in lieu of the Warrant Certificate so lost, stolen, destroyed or
mutilated.


Section 7. Exercise of Warrants; Exercise Price; Termination Date.


(a) The Warrants shall be exercisable commencing on the Initial Exercise Date.
The Warrants shall cease to be exercisable and shall terminate and become void,
and all rights thereunder and under this Agreement shall cease, at or prior to
the Close of Business on the Termination Date.  Subject to the foregoing and to
Section 7(b) below, the Holder of a Warrant may exercise the Warrant in whole or
in part upon providing the items required by Section 7(c) below to the Warrant
Agent at the principal office of the Warrant Agent or to the office of one of
its agents as may be designated by the Warrant Agent from time to time. In the
case of the Holder of a Global Warrant, the Holder shall deliver the executed
Exercise Notice and payment of the Exercise Price pursuant to Section 2(a) of
the Warrant. Notwithstanding any other provision in this Agreement, a holder
whose interest in a Global Warrant is a beneficial interest in a Global Warrant
held in book-entry form through the Depositary (or another established clearing
corporation performing similar functions), shall effect exercises by delivering
to the Depositary (or such other clearing corporation, as applicable) the
appropriate instruction form for exercise, complying with the procedures to
effect exercise that are required by the Depositary (or such other clearing
corporation, as applicable). The Company acknowledges that the bank accounts
maintained by the Warrant Agent in connection with the services provided under
this Agreement will be in its name and that the Warrant Agent may receive
investment earnings in connection with the investment at Warrant Agent risk and
for its benefit of funds held in those accounts from time to time.  Neither the
Company nor the Holders will receive interest on any deposits or Exercise Price.


(b) Upon receipt of an Exercise Notice for a cashless exercise pursuant to
Section 2(c) of the Warrant (each, a “Cashless Exercise”), the Company will
promptly calculate and transmit to the Warrant Agent the number of Warrant
Shares issuable in connection with such Cashless Exercise and deliver a copy of
the Exercise Notice to the Warrant Agent, which shall issue such number of
Warrant Shares in connection with such Cashless Exercise.


(c) Upon the Warrant Agent’s receipt, at or prior to the Close of Business on
the Termination Date set forth in a Warrant, of the executed Exercise Notice,
accompanied by payment of the Exercise Price pursuant to Section 2(a) of the
Warrant, the shares to be purchased (other than in the case of a Cashless
Exercise), an amount equal to any applicable tax, governmental charge or expense
reimbursement referred to in Section 6 in cash, or by certified check or bank
draft payable to the order of the Company and, in the case of an exercise of a
Warrant in the form of a Warrant Certificate for all of the Warrant Shares
represented thereby, the Warrant Certificate, the Warrant Agent shall cause the
Warrant Shares underlying such Warrant to be delivered to or upon the order of
the Holder of such Warrant, registered in such name or names as may be
designated by such Holder, no later than the Warrant Share Delivery Date. If the
Company is then a participant in the DWAC system of the Depositary and either
(A) there is an effective registration statement permitting the issuance of the
Warrant Shares to or resale of the Warrant Shares by Holder or (B) the Warrant
is being exercised via Cashless Exercise, then the certificates for Warrant
Shares shall be transmitted by the Warrant Agent to the Holder by crediting the
account of the Holder’s broker with the Depositary through its DWAC system. For
the avoidance of doubt, if the Company becomes obligated to pay any amounts to
any Holders pursuant to Section 2(d)(i) or 2(d)(iv) of the Warrant, such
obligation shall be solely that of the Company and not that of the Warrant
Agent. Notwithstanding anything else to the contrary in this Agreement, except
in the case of a Cashless Exercise, if any Holder fails to duly deliver payment
to the Warrant Agent of an amount equal to the aggregate Exercise Price of the
Warrant Shares to be purchased upon exercise of such Holder’s Warrant as set
forth in Section 7(a) hereof, the Warrant Agent will not obligated to deliver
certificates representing any such Warrant Shares (via DWAC or otherwise) until
following receipt of such payment, and the applicable Warrant Share Delivery
Date shall be deemed extended by one day for each day (or part thereof) until
such payment is delivered to the Warrant Agent.
 
4

--------------------------------------------------------------------------------

(d) The Warrant Agent shall deposit all funds received by it in payment of the
Exercise Price for all Warrants in the account of the Company maintained with
the Warrant Agent for such purpose (or to such other account as directed by the
Company in writing) and shall advise the Company via telephone at the end of
each day on which funds for the exercise of any Warrant are received of the
amount so deposited to its account. The Warrant Agent shall promptly confirm
such telephonic advice to the Company in writing.


(e) In case the Holder of any Warrant Certificate exercises fewer than all
Warrants evidenced thereby and surrenders such Warrant Certificate in connection
with such partial exercise, a new Warrant Certificate evidencing the number of
Warrant Shares equivalent to the number of Warrant Shares remaining unexercised
may be issued by the Warrant Agent to the Holder of such Warrant Certificate or
to his duly authorized assigns in accordance with Section 2(d)(ii) of the
Warrant, subject to the provisions of Section 6 hereof.


Section 8. Cancellation and Destruction of Warrant Certificates. All Warrant
Certificates surrendered for the purpose of exercise, transfer, split up,
combination or exchange shall, if surrendered to the Company or to any of its
agents, be delivered to the Warrant Agent for cancellation or in canceled form,
or, if surrendered to the Warrant Agent, shall be canceled by it, and no Warrant
Certificates shall be issued in lieu thereof except as expressly permitted by
any of the provisions of this Agreement. The Company shall deliver to the
Warrant Agent for cancellation and retirement, and the Warrant Agent shall so
cancel and retire, any other Warrant Certificate purchased or acquired by the
Company otherwise than upon the exercise thereof. The Warrant Agent shall
deliver all canceled Warrant Certificates to the Company, or shall, at the
written request of the Company, destroy such canceled Warrant Certificates, and
in such case shall deliver a certificate of destruction thereof to the Company,
subject to any applicable law, rule or regulation requiring the Warrant Agent to
retain such canceled certificates.


Section 9. Certain Representations; Reservation and Availability of Shares of
Common Stock or Cash.


(a) This Agreement has been duly authorized, executed and delivered by the
Company and, assuming due authorization, execution and delivery hereof by the
Warrant Agent, constitutes a valid and legally binding obligation of the Company
enforceable against the Company in accordance with its terms, and the Warrants
have been duly authorized, executed and issued by the Company and, assuming due
authentication thereof by the Warrant Agent pursuant hereto and payment therefor
by the Holders as provided in the Registration Statement, constitute valid and
legally binding obligations of the Company enforceable against the Company in
accordance with their terms and entitled to the benefits thereof; in each case
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at law).


(b) As of the date hereof and prior to the Offering, the authorized capital
stock of the Company consists of (i) 100,000,000 shares of Common Stock, of
which 625,844 shares of Common Stock are issued and outstanding, and (ii)
40,000,000 shares of undesignated preferred stock, par value $0.0001 per share,
30,000 of which are designated Series A Junior Participating Preferred Stock and
18,000 of which are designated Series F Preferred Stock, none of which are
issued and outstanding. 8,028,000 shares of Common Stock are reserved for
issuance upon exercise of the Warrants.  Except as disclosed in the Registration
Statement, there are no other outstanding obligations, warrants, options or
other rights to subscribe for or purchase from the Company any class of capital
stock of the Company.


(c) The Company covenants and agrees that it will cause to be reserved and kept
available out of its authorized and unissued shares of Common Stock or its
authorized and issued shares of Common Stock held in its treasury, free from
preemptive rights, the number of shares of Common Stock that will be sufficient
to permit the exercise in full of all outstanding Warrants.


(d) The Warrant Agent will create a special account for the issuance of Common
Stock upon the exercise of Warrants.
 
5

--------------------------------------------------------------------------------

(e) The Company further covenants and agrees that it will pay when due and
payable any and all federal and state transfer taxes and charges which may be
payable in respect of the original issuance or delivery of the Warrant
Certificates or certificates evidencing Common Stock upon exercise of the
Warrants. The Company shall not, however, be required to pay any tax or
governmental charge which may be payable in respect of any transfer involved in
the transfer or delivery of Warrant Certificates or the issuance or delivery of
certificates for Common Stock in a name other than that of the Holder of the
Warrant Certificate evidencing Warrants surrendered for exercise or to issue or
deliver any certificate for shares of Common Stock upon the exercise of any
Warrants until any such tax or governmental charge shall have been paid (any
such tax or governmental charge being payable by the Holder of such Warrant
Certificate at the time of surrender) or until it has been established to the
Company’s reasonable satisfaction that no such tax or governmental charge is
due.


Section 10. Common Stock Record Date. Each Holder shall be deemed to have become
the holder of record for the Warrant Shares pursuant to Section 2(d)(i) of the
Warrants.


Section 11. Adjustment of Exercise Price, Number of Shares of Common Stock or
Number of the Company Warrants. The Exercise Price, the number of shares covered
by each Warrant and the number of Warrants outstanding are subject to adjustment
from time to time as provided in Section 3 of the Warrant. In the event that at
any time, as a result of an adjustment made pursuant to Section 3 of the
Warrant, the Holder of any Warrant thereafter exercised shall become entitled to
receive any shares of capital stock of the Company other than shares of Common
Stock, thereafter the number of such other shares so receivable upon exercise of
any Warrant shall be subject to adjustment from time to time in a manner and on
terms as nearly equivalent as practicable to the provisions with respect to the
shares contained in Section 3 of the Warrant, and the provisions of Sections 7,
9 and 13 of this Agreement with respect to the shares of Common Stock shall
apply on like terms to any such other shares.  All Warrants originally issued by
the Company subsequent to any adjustment made to the Exercise Price pursuant to
the Warrant shall evidence the right to purchase, at the adjusted Exercise
Price, the number of shares of Common Stock purchasable from time to time
hereunder upon exercise of the Warrants, all subject to further adjustment as
provided herein.


Section 12. Certification of Adjusted Exercise Price or Number of Shares of
Common Stock. Whenever the Exercise Price or the number of shares of Common
Stock issuable upon the exercise of each Warrant is adjusted as provided in
Section 11 or 13, the Company shall (a) promptly prepare a certificate setting
forth the Exercise Price of each Warrant as so adjusted, and a brief statement
of the facts accounting for such adjustment, (b) promptly file with the Warrant
Agent and with each transfer agent for the Common Stock a copy of such
certificate and (c) instruct the Warrant Agent to send a brief summary thereof
to each Holder of a Warrant.


Section 13. Fractional Shares of Common Stock.


(a) The Company shall not issue fractions of Warrants or distribute a Global
Warrant or Warrant Certificates that evidence fractional Warrants. Whenever any
fractional Warrant would otherwise be required to be issued or distributed, the
actual issuance or distribution shall reflect a rounding of such fraction either
up or down to the nearest whole Warrant.


(b) The Company shall not issue fractions of shares of Common Stock upon
exercise of Warrants or distribute stock certificates that evidence fractional
shares of Common Stock. Whenever any fraction of a share of Common Stock would
otherwise be required to be issued or distributed, the actual issuance or
distribution in respect thereof shall be made in accordance with Section 2(d)(v)
of the Warrant.


Section 14. Conditions of the Warrant Agent’s Obligations. The Warrant Agent
accepts its obligations herein set forth upon the terms and conditions hereof,
including the following to all of which the Company agrees and to all of which
the rights hereunder of the Holders from time to time of the Warrant shall be
subject:



 
(a)
Compensation and Indemnification. The Company agrees promptly to pay the Warrant
Agent the compensation detailed on Exhibit 2 hereto for all services rendered by
the Warrant Agent and to reimburse the Warrant Agent for reasonable
out-of-pocket expenses (including reasonable counsel fees) incurred without
gross negligence, bad faith or willful misconduct by the Warrant Agent in
connection with the services rendered hereunder by the Warrant Agent. The
Company also agrees to indemnify the Warrant Agent for, and to hold it harmless
against, any loss, liability or expense incurred without gross negligence, bad
faith or willful misconduct on the part of the Warrant Agent, arising out of or
in connection with its acting as Warrant Agent hereunder, including the
reasonable costs and expenses of defending against any claim of such liability.




 
(b)
Agent for the Company. In acting under this Warrant Agreement and in connection
with the Warrant Certificates, the Warrant Agent is acting solely as agent of
the Company and does not assume any obligations or relationship of agency or
trust for or with any of the Holders of Warrant Certificates or beneficial
owners of Warrants.

 
6

--------------------------------------------------------------------------------

(c)
Counsel. The Warrant Agent may consult with counsel satisfactory to it, which
may include counsel for the Company, and the written advice of such counsel
shall be full and complete authorization and protection in respect of any action
taken, suffered or omitted by it hereunder in good faith and in accordance with
the advice of such counsel.



(d)
Documents. The Warrant Agent shall be protected and shall incur no liability for
or in respect of any action taken or omitted by it in reliance upon any Warrant
Certificate, notice, direction, consent, certificate, affidavit, statement or
other paper or document reasonably believed by it to be genuine and to have been
presented or signed by the proper parties.



(e)
Certain Transactions. The Warrant Agent, and its officers, directors and
employees, may become the owner of, or acquire any interest in, Warrants, with
the same rights that it or they would have if it were not the Warrant Agent
hereunder, and, to the extent permitted by applicable law, it or they may engage
or be interested in any financial or other transaction with the Company and may
act on, or as depositary, trustee or agent for, any committee or body of Holders
of Warrant Securities or other obligations of the Company as freely as if it
were not the Warrant Agent hereunder. Nothing in this Warrant Agreement shall be
deemed to prevent the Warrant Agent from acting as trustee under any indenture
to which the Company is a party.



(f)
No Liability for Interest. Unless otherwise agreed with the Company, the Warrant
Agent shall have no liability for interest on any monies at any time received by
it pursuant to any of the provisions of this Agreement or of the Warrant
Certificates.



(g)
No Liability for Invalidity. The Warrant Agent shall have no liability with
respect to any invalidity of this Agreement or any of the Warrant Certificates
(except as to the Warrant Agent's countersignature thereon).



(h)
No Responsibility for Representations. The Warrant Agent shall not be
responsible for any of the recitals or representations herein or in the Warrant
Certificates (except as to the Warrant Agent's countersignature thereon), all of
which are made solely by the Company.



(i)
No Implied Obligations. The Warrant Agent shall be obligated to perform only
such duties as are herein and in the Warrants specifically set forth and no
implied duties or obligations shall be read into this Agreement or the Warrants
against the Warrant Agent. The Warrant Agent shall not be under any obligation
to take any action hereunder which may tend to involve it in any expense or
liability, the payment of which within a reasonable time is not, in its
reasonable opinion, assured to it. The Warrant Agent shall not be accountable or
under any duty or responsibility for the use by the Company of any of the
Warrants authenticated by the Warrant Agent and delivered by it to the Company
pursuant to this Agreement or for the application by the Company of the proceeds
of the Warrants. The Warrant Agent shall have no duty or responsibility in case
of any default by the Company in the performance of its covenants or agreements
contained herein or in the Warrants or in the case of the receipt of any written
demand from a Holder of a Warrant Certificate with respect to such default,
including, without limiting the generality of the foregoing, any duty or
responsibility to initiate or attempt to initiate any proceedings at law.



Section 15. Purchase or Consolidation or Change of Name of Warrant Agent. Any
corporation into which the Warrant Agent or any successor Warrant Agent may be
merged or with which it may be consolidated, or any corporation resulting from
any merger or consolidation to which the Warrant Agent or any successor Warrant
Agent shall be party, or any corporation succeeding to the corporate trust
business of the Warrant Agent or any successor Warrant Agent, shall be the
successor to the Warrant Agent under this Agreement without the execution or
filing of any paper or any further act on the part of any of the parties hereto,
provided that such corporation would be eligible for appointment as a successor
Warrant Agent under the provisions of Section 17. In case at the time such
successor Warrant Agent shall succeed to the agency created by this Agreement
any of the Warrants shall have been countersigned but not delivered, any such
successor Warrant Agent may adopt the countersignature of the predecessor
Warrant Agent and deliver such Warrants so countersigned; and in case at that
time any of the Warrants shall not have been countersigned, any successor
Warrant Agent may countersign such Warrants either in the name of the
predecessor Warrant Agent or in the name of the successor Warrant Agent; and in
all such cases such Warrants shall have the full force provided in the Warrants
and in this Agreement.


In case at any time the name of the Warrant Agent shall be changed and at such
time any of the Warrants shall have been countersigned but not delivered, the
Warrant Agent may adopt the countersignature under its prior name and deliver
Warrants so countersigned; and in case at that time any of the Warrants shall
not have been countersigned, the Warrant Agent may countersign such Warrants
either in its prior name or in its changed name; and in all such cases such
Warrants shall have the full force provided in the Warrants and in this
Agreement.
 
7

--------------------------------------------------------------------------------

Section 16. Duties of Warrant Agent. The Warrant Agent undertakes the duties and
obligations imposed by this Agreement upon the following terms and conditions,
by all of which the Company, by its acceptance hereof, shall be bound:


(a) The Warrant Agent may consult with legal counsel reasonably acceptable to
the Company (who may be legal counsel for the Company), and the opinion of such
counsel shall be full and complete authorization and protection to the Warrant
Agent as to any action taken or omitted by it in good faith and in accordance
with such opinion.


(b) Whenever in the performance of its duties under this Agreement the Warrant
Agent shall deem it necessary or desirable that any fact or matter be proved or
established by the Company prior to taking or suffering any action hereunder,
such fact or matter (unless other evidence in respect thereof be herein
specifically prescribed) may be deemed to be conclusively proved and established
by a certificate signed by the Chief Executive Officer or Chief Financial
Officer of the Company; and such certificate shall be full authentication to the
Warrant Agent for any action taken or suffered in good faith by it under the
provisions of this Agreement in reliance upon such certificate.


(c) Subject to the limitation set forth in Section 14, the Warrant Agent shall
be liable hereunder only for its own gross negligence, bad faith or willful
misconduct, or for a breach by it of this Agreement.


(d) The Warrant Agent shall not be liable for or by reason of any of the
statements of fact or recitals contained in this Agreement or in the Warrants
(except its countersignature thereof) by the Company or be required to verify
the same, but all such statements and recitals are and shall be deemed to have
been made by the Company only.


(e) The Warrant Agent shall not be under any responsibility in respect of the
validity of this Agreement or the execution and delivery hereof (except the due
execution hereof by the Warrant Agent) or in respect of the validity or
execution of any Warrant (except its countersignature thereof); nor shall it be
responsible for any breach by the Company of any covenant or condition contained
in this Agreement or in any Warrant; nor shall it be responsible for the
adjustment of the Exercise Price or the making of any change in the number of
shares of Common Stock required under the provisions of Section 11 or 13 or
responsible for the manner, method or amount of any such change or the
ascertaining of the existence of facts that would require any such adjustment or
change (except with respect to the exercise of Warrants evidenced by Warrant
Certificates after actual notice of any adjustment of the Exercise Price); nor
shall it by any act hereunder be deemed to make any representation or warranty
as to the authorization or reservation of any shares of Common Stock to be
issued pursuant to this Agreement or any Warrant or as to whether any shares of
Common Stock will, when issued, be duly authorized, validly issued, fully paid
and nonassessable.


(f) Each party hereto agrees that it will perform, execute, acknowledge and
deliver or cause to be performed, executed, acknowledged and delivered all such
further and other acts, instruments and assurances as may reasonably be required
by the other party hereto for the carrying out or performing by any party of the
provisions of this Agreement.


(g) The Warrant Agent is hereby authorized to accept instructions with respect
to the performance of its duties hereunder from the Chief Executive Officer or
Chief Financial Officer of the Company, and to apply to such officers for advice
or instructions in connection with its duties, and it shall not be liable and
shall be indemnified and held harmless for any action taken or suffered to be
taken by it in good faith in accordance with instructions of any such officer,
provided Warrant Agent carries out such instructions without gross negligence,
bad faith or willful misconduct.


(h) The Warrant Agent and any shareholder, director, officer or employee of the
Warrant Agent may buy, sell or deal in any of the Warrants or other securities
of the Company or become pecuniarily interested in any transaction in which the
Company may be interested, or contract with or lend money to the Company or
otherwise act as fully and freely as though it were not Warrant Agent under this
Agreement. Nothing herein shall preclude the Warrant Agent from acting in any
other capacity for the Company or for any other legal entity.


(i) The Warrant Agent may execute and exercise any of the rights or powers
hereby vested in it or perform any duty hereunder either itself or by or through
its attorney or agents, and the Warrant Agent shall not be answerable or
accountable for any act, default, neglect or misconduct of any such attorney or
agents or for any loss to the Company resulting from any such act, default,
neglect or misconduct, provided reasonable care was exercised in the selection
and continued employment thereof.
 
8

--------------------------------------------------------------------------------

Section 17. Change of Warrant Agent. The Warrant Agent may resign and be
discharged from its duties under this Agreement upon 30 days’ notice in writing
sent to the Company and to each transfer agent of the Common Stock, and to the
Holders of the Warrant Certificates. The Company may remove the Warrant Agent or
any successor Warrant Agent upon 30 days’ notice in writing, sent to the Warrant
Agent or successor Warrant Agent, as the case may be, and to each transfer agent
of the Common Stock, and to the Holders of the Warrant Certificates. If the
Warrant Agent shall resign or be removed or shall otherwise become incapable of
acting, the Company shall appoint a successor to the Warrant Agent. If the
Company shall fail to make such appointment within a period of 30 days after
such removal or after it has been notified in writing of such resignation or
incapacity by the resigning or incapacitated Warrant Agent or by the Holder of a
Warrant Certificate (who shall, with such notice, submit his Warrant Certificate
for inspection by the Company), then the Holder of any Warrant Certificate may
apply to any court of competent jurisdiction for the appointment of a new
Warrant Agent. Any successor Warrant Agent, whether appointed by the Company or
by such a court, shall be a corporation organized and doing business under the
laws of the United States or of a state thereof, in good standing, which is
authorized under such laws to exercise corporate trust powers and is subject to
supervision or examination by federal or state authority and which has at the
time of its appointment as Warrant Agent a combined capital and surplus of at
least $50,000,000. After appointment, the successor Warrant Agent shall be
vested with the same powers, rights, duties and responsibilities as if it had
been originally named as Warrant Agent without further act or deed; but the
predecessor Warrant Agent shall deliver and transfer to the successor Warrant
Agent any property at the time held by it hereunder, and execute and deliver any
further assurance, conveyance, act or deed necessary for the purpose. Not later
than the effective date of any such appointment, the Company shall file notice
thereof in writing with the predecessor Warrant Agent and each transfer agent of
the Common Stock, and mail a notice thereof in writing to the Holders of the
Warrant Certificates. However, failure to give any notice provided for in this
Section 17, or any defect therein, shall not affect the legality or validity of
the resignation or removal of the Warrant Agent or the appointment of the
successor Warrant Agent, as the case may be.


Section 18. Issuance of New Warrants. Notwithstanding any of the provisions of
this Agreement or of the Warrants to the contrary, the Company may, at its
option, issue a new Global Warrant or Warrant Certificates, if any, evidencing
Warrants in such form as may be approved by its Board of Directors to reflect
any adjustment or change in the Exercise Price per share and the number or kind
or class of shares of stock or other securities or property purchasable under
the Global Warrant or Warrant Certificates, if any, made in accordance with the
provisions of this Agreement.


Section 19. Notices. Notices or demands authorized by this Agreement to be given
or made (i) by the Warrant Agent or by the Holder of any Warrant Certificate to
or on the Company, (ii) subject to the provisions of Section 17, by the Company
or by the Holder of any Warrant Certificate to or on the Warrant Agent or (iii)
by the Company or the Warrant Agent to the Holder of any Warrant Certificate,
shall be deemed given (a) on the date delivered, if delivered personally, (b) on
the first Business Day following the deposit thereof with Federal Express or
another recognized overnight courier, if sent by Federal Express or another
recognized overnight courier, (c) on the fourth Business Day following the
mailing thereof with postage prepaid, if mailed by registered or certified mail
(return receipt requested), and (d) the date of transmission, if such notice or
communication is delivered via facsimile or email attachment at or prior to 5:30
p.m. (New York City time) on a Business Day and (e) the next Business Day after
the date of transmission, if such notice or communication is delivered via
facsimile or email attachment on a day that is not a Business Day or later than
5:30 p.m. (New York City time) on any Business Day, in each case to the parties
at the following addresses (or at such other address for a party as shall be
specified by like notice):



(a)
If to the Company, to:



CHF Solutions, Inc.
12988 Valley View Road
Eden Prairie, Minnesota 55344
Facsimile: 952-224-0181
Attention:  Chief Financial Officer



(b)
If to the Warrant Agent, to:



American Stock Transfer & Trust Company, LLC
6201 15th Avenue
Brooklyn, New York 11219
Attention: Wendy Cappiello


For any notice delivered by email to be deemed given or made, such notice must
be followed by notice sent by overnight courier service to be delivered on the
next business day following such email, unless the recipient of such email has
acknowledged via return email receipt of such email.
 
9

--------------------------------------------------------------------------------

(c) If to the Holder of any Warrant Certificate, to the address of such Holder
as shown on the registry books of the Company. Any notice required to be
delivered by the Company to the Holder of any Warrant may be given by the
Warrant Agent on behalf of the Company. Notwithstanding any other provision of
this Agreement, where this Agreement provides for notice of any event to a
Holder of any Warrant Certificate, for a Global Warrant, such notice shall be
sufficiently given if given to the Depositary (or its designee) pursuant to the
procedures of the Depositary or its designee.


Section 20. Supplements and Amendments.


(a) The Company and the Warrant Agent may from time to time supplement or amend
this Agreement without the approval of any Holders of Warrant Certificates in
order to cure any ambiguity, to correct or supplement any provision contained
herein which may be defective or inconsistent with any other provisions herein,
or to make any other provisions with regard to matters or questions arising
hereunder which the Company and the Warrant Agent may deem necessary or
desirable and which shall not adversely affect the interests of the Holders of
the Warrants Certificates in any material respect.


(b) In addition to the foregoing, with the consent of Holders of Warrants, the
Company and the Warrant Agent may modify this Agreement for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Warrant Agreement or modifying in any manner the rights of
the Holders of the Warrant Certificates; provided, however, that no modification
of the terms (including but not limited to the adjustments described in Section
11) upon which the Warrants are exercisable or reducing the percentage required
for consent to modification of this Agreement may be made without the consent of
the Holder of each outstanding warrant certificate affected thereby. As a
condition precedent to the Warrant Agent’s execution of any amendment, the
Company shall deliver to the Warrant Agent a certificate from a duly authorized
officer of the Company that states that the proposed amendment complies with the
terms of this Section 20.


Section 21. Successors. All covenants and provisions of this Agreement by or for
the benefit of the Company or the Warrant Agent shall bind and inure to the
benefit of their respective successors and assigns hereunder.


Section 22. Benefits of this Agreement. Nothing in this Agreement shall be
construed to give any Person other than the Company, the Holders of Warrant
Certificates and the Warrant Agent any legal or equitable right, remedy or claim
under this Agreement; but this Agreement shall be for the sole and exclusive
benefit of the Company, the Warrant Agent and the Holders of the Warrant
Certificates.


Section 23. Governing Law. This Agreement and each Warrant issued hereunder
shall be governed by, and construed in accordance with, the laws of the State of
New York without giving effect to the conflicts of law principles thereof.


Section 24. Counterparts. This Agreement may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.


Section 25. Captions. The captions of the sections of this Agreement have been
inserted for convenience only and shall not control or affect the meaning or
construction of any of the provisions hereof.


Section 26. Information. The Company agrees to promptly provide to the Holders
of the Warrants any information it  provides to all holders of the Common Stock,
except to the extent any such information is publicly available on the EDGAR
system (or any successor thereof) of the Securities and Exchange Commission.


Section 27. Force Majeure. Notwithstanding anything to the contrary contained
herein, Warrant Agent shall not be liable for any delays or failures in
performance resulting from acts beyond its reasonable control including, without
limitation, acts of God, terrorist acts, shortage of supply, breakdowns or
malfunctions, interruptions or malfunction of computer facilities, or loss of
data due to power failures or mechanical difficulties with information storage
or retrieval systems, labor difficulties, war, or civil unrest, it being
understood that the Warrant Agent shall use reasonable best efforts which are
consistent with accepted practices in the banking industry to resume performance
as soon as practicable under the circumstances.
 
10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.



 
CHF SOLUTIONS, INC.
   
By:
/s/ John L. Erb
   
Name:
John L. Erb
   
Title:
Chief Executive Officer
 

 

 
AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC
   
By:
/s/ Michael Legregin
   
Name:
Michael Legregin
   
Title:
SVP, Attorney Advisory Group
 

 
11

--------------------------------------------------------------------------------

Annex A: Form of Warrant Certificate Request Notice


WARRANT CERTIFICATE REQUEST NOTICE
 
To: American Stock Transfer & Trust Company, LLC as Warrant Agent for CHF
Solutions, Inc. (the “Company”)
 
The undersigned Holder of Common Stock Purchase Warrants (“Warrants”) in the
form of Global Warrants issued by the Company hereby elects to receive a Warrant
Certificate evidencing the Warrants held by the Holder as specified below:
 
1.
Name of Holder of Warrants in form of Global Warrants:
       
2.
Name of Holder in Warrant Certificate (if different from name of Holder of
Warrants in form of Global Warrants):
       
3.
Number of Warrants in name of Holder in form of Global Warrants:
       
4.
Number of Warrants for which Warrant Certificate shall be issued:
       
5.
Number of Warrants in name of Holder in form of Global Warrants after issuance
of Warrant Certificate, if any:
       
6.
Warrant Certificate shall be delivered to the following address:
 




                           

 
The undersigned hereby acknowledges and agrees that, in connection with this
Warrant Exchange and the issuance of the Warrant Certificate, the Holder is
deemed to have surrendered the number of Warrants in form of Global Warrants in
the name of the Holder equal to the number of Warrants evidenced by the Warrant
Certificate.
 
[SIGNATURE OF HOLDER]
 
Name of Investing Entity:
   

 
Signature of Authorized Signatory of Investing Entity:
   

 
Name of Authorized Signatory:
         
Title of Authorized Signatory:
   

 
Date:
   

 

--------------------------------------------------------------------------------

Exhibit 1: Form of Warrant
 
(Incorporated by reference to Exhibit 4.9 to Amendment No. 3 to the Registration
Statement on Form S-1 (Registration No. 333-221010) filed with the Securities
and Exchange Commission on November 17, 2017.)
 

--------------------------------------------------------------------------------